378 S.C. 385 (2008)
662 S.E.2d 599
In the Matter of John A. PINCELLI, Petitioner.
Supreme Court of South Carolina.
June 2, 2008.

ORDER
By opinion dated June 25, 2007, petitioner was suspended from the practice of law in this state for two years, retroactive to August 10, 2005, the date of his interim suspension. In the Matter of Pincelli, 374 S.C. 156, 648 S.E.2d 578 (2007). Petitioner filed a petition for reinstatement. The Committee on Character and Fitness recommends the petition be denied. We disagree with the recommendation of the Committee on Character and Fitness and hereby reinstate petitioner to the practice of law in this state.
IT IS SO ORDERED.
JEAN H. TOAL, C.J., JAMES E. MOORE, COSTA M. PLEICONES, and DONALD W. BEATTY, JJ.
WALLER, J., not participating.